*660The opinion of the court was delivered by
Williams, Ch. J.
The only question presented by the bill of exceptions is, whether the county court erred in admitting the deposition of Jedediah S. Clark, which appears to have contained material testimony.
The deposition appears to have been taken for the reasons, and in the manner, provided by the statute. And there is no essential departure, if any, from the form given. In the form prescribed by the statute, the style of the court, and the time and place of session, are to be inserted. The style of the court is here inserted, i. e. “ the county court.” The place of session is inserted, “Montpelier;” and the time of session, which is determined by a public statute, is described with sufficient accuracy by saying next to be holden, &c. A departure from the literal form of the caption, as given by the statute, has not, heretofore, been considered as a fatal objection to its being read in evidence, when the substance of the form has been observed. The cases referred to, establish this proposition.
The statute requires that the deposition should be filed thirty days previous to the session of the court in which it is offered in evidence. We can see no sufficient reason for requiring, nor does the statute require, that the deposition should be filed thirty days before the session of the court next after it was taken. Indeed the case of Smith v. Wood, 3 Vt. 485, appears to be decisive of the question. For neither of the reasons, should the county court have rejected the deposition. The judgment is affirmed.